Citation Nr: 0333199	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for Putti-Platt 
procedure for dislocations, right shoulder (major), currently 
rated as 20 percent disabling.  

2.  Entitlement to service connection for a back disorder, 
including as secondary to the veteran's service-connected 
right shoulder disability. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from January 1980 to April 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and July 2001 rating 
decisions by the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In an August 21, 2003, letter, the veteran set forth 
contentions regarding his belief that VA had not complied 
with all notice duty to assist provisions of the Veterans 
Claim Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements and Board 
failure to enforce compliance with such notice requirements 
is remandable error.  Huston v. Principi, 17 Vet.App. 195, 
202 (2003).  

It is not clear from the record that the veteran was properly 
furnished notice of VCAA.  Moreover, the veteran has also 
argued that additional VA medical records from a Dr. Gaceta 
should have been obtained.  He has also reported that he has 
been involved with a claim for VA vocational rehabilitation 
benefits and that records associated with that claim are 
pertinent to his appeal and should have been obtained.  The 
veteran also alleges that a February 2001 VA examination was 
inadequate.  In view of the veteran's assertions, the Board 
believes that additional development of the record is 
necessary to ensure that the additional evidence identified 
by the veteran is obtained before the Board may properly 
proceed with appellate review.  Moreover, without addressing 
the question of the adequacy of the February 2001 
examination, it appears reasonable to afford the veteran a 
current examination since the case must be returned to the RO 
to obtain the identified additional evidence.

At this point, the Board also notes a September 2003 letter 
from the veteran's current representative which appears to 
indicate that the veteran no longer wishes to attend a Board 
hearing in Washington, D.C., but instead wishes to be 
scheduled for a Board hearing at the RO (Travel Board 
hearing) if the Board does not otherwise remand the case.  
The Board believes clarification regarding any Board hearing 
request should also be requested to ensure that the veteran 
is afforded an appropriate hearing if he does still desire 
one.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  All VA medical records documenting 
treatment for the right shoulder and any 
back disorder should be obtained and made 
of record, including all VA records from 
a Dr. Gaceta.  The veteran specifically 
stated that he had a magnetic resonance 
image (MRI) at VA dated on January 25, 
2003, and that there are records 
associated with that procedure.  

3.  The veteran's VA vocational 
rehabilitation file should be associated 
with the claims file. 

4.  The veteran should be scheduled for a 
VA orthopedic examination to:  a) 
ascertain the current severity of his 
service-connected Putti-Platt procedure 
for dislocations, right shoulder 
(dominant), and b) to ascertain any 
relationship between any current back 
disorder and the service-connected right 
shoulder disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should clearly 
report all examination findings in terms 
of VA's rating criteria for the right 
shoulder disability.  The examiner should 
also address whether there is evidence of 
additional functional loss due to pain, 
weakness, fatigue and incoordination, 
including during flare-ups.  
Additionally, the examiner should clearly 
indicate if the veteran suffers from a 
chronic back disorder and, if so, whether 
it was caused by or aggravated by the 
service-connected right shoulder 
disability.

5.  After completion of the above, the RO 
should review the record and determine 
whether a higher rating is warranted for 
the service-connected Putti-Platt 
procedure for dislocations, right 
shoulder (dominant), and whether service 
connection for a back disorder, secondary 
to the Putti-Platt procedure for 
dislocations, right shoulder (dominant) 
is warranted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto. 

6.  In conjunction with issuance of a 
supplemental statement of the case, the 
veteran and his representative should 
also be asked to clarify whether the 
veteran wishes to appear at Travel Board 
hearing.  If not, the case should be 
returned to the Board.  If so, he should 
be scheduled for a Travel Board hearing 
and, after the hearing is conducted, or 
if the veteran cancels the hearing or 
fails to report, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


